            Case 2:21-mj-00078 Document 1-1 Filed 01/15/21 Page 1 of 4




                AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

       I, Justin A. Hines, being first duly sworn, hereby depose and state as follows:

       1.      I am a special agent with the United States Department of Justice, Bureau of

Alcohol, Tobacco, Firearms and Explosives (ATF) and have been so employed since 2015.

Before joining ATF, I was employed as a special agent of the U.S. Department of State,

Diplomatic Security Service for approximately three years. Before becoming a special agent, I

served in the United States Army for six years and was honorably discharged. I am currently

assigned to the Philadelphia Crime Gun Intelligence Center. Its primary mission is to investigate

those individuals and groups that are engaged in the commission of violent state and federal

violations. I have received extensive training regarding violations of federal law, with an

emphasis on federal firearms violations. I have received specialized training from ATF relating

to use of firearms in violent crime and ballistic technology used to identify, match and link crime

guns to incidents. In 2020 I attended ATF training as a Crime Gun Intelligence Expert. My law

enforcement experience has included numerous investigations of violent crime, firearm and

drug-related offenses resulting in the seizure of various controlled substances and firearms. I

have conducted numerous interviews with individuals charged with violent crimes, controlled

substance and firearm violations. These investigations have resulted in the arrest and successful

prosecution of individuals who have committed violations of federal law, including but not

limited to firearms offenses and narcotics trafficking.

       2.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is probable cause for a criminal complaint and does not set forth all my

knowledge about this matter.
            Case 2:21-mj-00078 Document 1-1 Filed 01/15/21 Page 2 of 4




       3.      This affidavit concerns the illegal possession of ammunition by Jonathan

Berberena, a previously convicted felon, in Philadelphia, Pennsylvania on December 6, 2019. On

this date, Philadelphia Police Department (PPD) officers responded to a 911 call for a domestic

incident involving a firearm in the 3900 block of Elsinore Street in Philadelphia. When officers

arrived at the location, they met a female complainant in front of a residence and a male,

subsequently identified as Jonathan Berberena (date of birth: 11/14/1980), who was standing

nearby. An officer asked the female complainant if someone had a gun, and she nodded in the

affirmative, quietly answering that did not want to say it aloud on the street. Berberena had a

gym bag slung from his left shoulder. An officer got out of the police car and asked Berberena if

there was a gun inside the bag, and Berberena answered that there was a gun inside the bag. He

stated that he was not allowed to have a firearm because he was on federal and state parole.

Officers then detained Berberena while one officer searched the inside of the gym bag.

       4.      During the search of gym bag, the officer found a privately manufactured

Polymer80 style, 9mm semi-automatic pistol, containing 15 live rounds of 9mm ammunition,

inside a plastic shopping bag. An officer asked Berberena if he possessed a valid license to carry

a firearm. Berberena answered that the firearm was the female complainant’s and he reiterated

that he was on federal and state parole. Officers subsequently arrested Berberena for violations

of the Pennsylvania Firearms Act.

       5.      I have investigated Berberena’s criminal history. He has been convicted of at least

two felonies punishable by more than one-year imprisonment. On May 2, 2003, in the Court of

Common Pleas Philadelphia County (Docket No. CP-51-CR-0106531-2001), Berberena was

convicted of murder in violation of Pa. C.S. 18 § 2502, for which Berberena received a sentence

of 14 to 30 years’ imprisonment. On March 18, 2010, Berberena was convicted of narcotics



                                                 2
            Case 2:21-mj-00078 Document 1-1 Filed 01/15/21 Page 3 of 4




crimes in violation of 21 U.S.C. § 841(a)(1), (b)(1), in the Eastern District of Pennsylvania,

(Criminal Number 95-0001). Berberena was sentenced to 108 months’ imprisonment and four

years’ supervised release.

       6.      I have consulted with an ATF firearms interstate nexus expert regarding the origin

and manufacture of the 15 rounds of Winchester brand 9mm ammunition that were found loaded

in the Polymer 80 style, 9mm semiautomatic pistol found inside Berberena’s gym bag. The

expert determined that the 15 rounds of Winchester ammunition were manufactured outside of

the Commonwealth of Pennsylvania, specifically either in Mississippi or Illinois. Based on the

investigation conducted by the firearms expert, the 15 rounds of 9mm ammunition traveled in

interstate commerce by virtue of its recovery in the Commonwealth of Pennsylvania.




                                                 3
            Case 2:21-mj-00078 Document 1-1 Filed 01/15/21 Page 4 of 4




       7.      Based on the facts set forth above, I believe that probable cause exists that

Jonathan Berberena, a previously convicted felon, violated 18 U.S.C. § 922(g)(1) (felon in

possession of ammunition) by possessing 15 rounds of 9mm ammunition on December 6, 2019,

in Philadelphia, Pennsylvania, and I request the issuance of a criminal complaint and an arrest

warrant.

                                                             Respectfully submitted,


                                                               s/ Justin A. Hines
                                                             JUSTIN A. HINES
                                                             Special Agent, ATF


Subscribed and sworn to before me
on January 15      , 2021.



____s/ Timothy R. Rice______________________
HON. TIMOTHY R. RICE
United States Magistrate Judge




                                                 4
